79Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
CLAIMS
1-21. (Canceled)

(Currently amended) An image processing unit comprising:
depth acquisition circuitry configured to:
receive a first electronic image of various objects after a first camera captures the first electronic image,
receive a second electronic image of the various objects after a second camera captures the second electronic image, and
process a parallax of the first electronic image and the second electronic image in a manner that generates a depth map, the depth map includes information pertaining to distances from a reference position to the various objects; and
object detection circuitry configured to:
receive a main electronic image of the various objects after a main camera captures the main electronic image, 
process the depth map so as to obtain a detection region of the main electronic image, and 
detect, in the detection region, a specific one of the various objects without detecting another of the various objects in any other region of the main electronic image.



(Previously presented) The image processing unit according to claim 22, wherein the object detection circuitry is configured to associate, in advance, coordinates of pixels in the depth map to coordinates of pixels in the main electronic image.  

(Previously presented) The image processing unit according to claim 22, wherein the depth map shows depths of the pixels in the main electronic image.

(Previously presented) The image processing unit according to claim 22, wherein an imaging range of the first electronic image overlaps an imaging range of the second electronic image and an imaging range of the main electronic image.

(Previously presented) The image processing unit according to claim 24, wherein the imaging range of the main electronic image overlaps the imaging range of the first electronic image and the imaging range of the second electronic image.

(Previously presented) The image processing unit according to claim 22, wherein a resolution of the first electronic image is lower than a resolution of the main electronic image.  

(Previously presented) The image processing unit according to claim 26, wherein a resolution of the second electronic image is lower than the resolution of the main electronic image.  

(Previously presented) The image processing unit according to claim 22, wherein color information is absent from the first electronic image and is absent from the second electronic image.

(Previously presented) The image processing unit according to claim 28, wherein the main electronic image includes the color information.

(Previously presented) The image processing unit according to claim 22, wherein the object detection circuitry is configured to convert pixels in the detection region into display data.

(Previously presented) The image processing unit according to claim 30, wherein the object detection circuitry is configured to prevent an excluded pixel from being in the display data, the excluded pixel is a pixel in the main image that is outside of the detection region.

(Previously presented) The image processing unit according to claim 30, wherein the display data includes a detection result from the group consisting of a contour of the specific one of the various objects and a frame that surrounds the specific one of the various objects.

(Previously presented) An image processing device comprising:
the image processing unit according to claim 30; and
a terminal that includes a display unit that outputs the display data as a viewable image.

(Previously presented) The image processing device according to claim 33, wherein the reference position is at the terminal.

(Previously presented) The image processing device according to claim 33, wherein the terminal includes the first camera, the second camera, and the main camera.

(Previously presented) The image processing device according to claim 33, further comprising:
an external interface that outputs the main electronic image.

(Previously presented) The image processing device according to claim 33, further comprising:


(Previously presented) The image processing device according to claim 33, wherein the display unit includes a first transmissive display.

(Previously presented) The image processing device according to claim 38, wherein the display unit includes a second transmissive display.

40. (Previously presented) The image processing device according to claim 38, wherein the display unit includes a second transmissive display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK F HUANG/               Primary Examiner, Art Unit 2485